                                                                                                    Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3   State of California, et al.,                     )
                                                      )                        HSG
                                                                   20-cv-01563-HS
                                                          Case No: _______________
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE ; ORDER
 6   Donald J. Trump, et al.,                         )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7                                                    )
                                      Defendant(s).
                                                      )
 8
          I, Jeffrey P. Dunlap                     , an active member in good standing of the bar of
 9    the State of Maryland         , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: the State of Maryland                        in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Christine Chuang                        an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    200 Saint Paul Place                                 455 Golden Gate Avenue, Ste. 11000
      Baltimore, MD 21202                                  San Francisco, CA 94102-7004
14
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (410) 576-7906                                       (415) 510-3525
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jdunlap@oag.state.md.us                              Christine.Chuang@doj.ca.gov
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 1812100004 .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/26/20                                                Jeffrey P. Dunlap
22                                                                                APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jeffrey P. Dunlap                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the
                                                              he party.

28   Dated: 3/30/2020
                                                            UNITED
                                                             NITED STA
                                                                   STATES
                                                                     ATES DISTRICT/MAGISTRATE
                                                                          DISTRICT/MAGISTRAT
                                                                                           TE JUDGE
                                                                                              JJU
                                                                                                UDG

     PRO HAC VICE APPLICATION & ORDER                                                                   October 2012
